Citation Nr: 9929379	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  94-09 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected bilateral hearing loss, currently evaluated as 
noncompensably disabling.

2.  Entitlement to a higher initial rating for service-
connected residuals of a cervical spine injury, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a lung 
disorder.

5.  Entitlement to service connection for a headache 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which found that no new and material evidence had 
been presented to warrant reopening the veteran's claim for 
service connection for a lung disorder.  That decision also 
denied a claim for an increased rating for PTSD, then rated 
as 10 percent disabling, and denied service connection for 
bilateral hearing loss, a cervical spine disorder, and for 
headaches inter alia. 

In December 1996, the Board decided two issues on appeal and 
remanded the above listed issues for further development.  In 
a September 1998 rating decision, the RO assigned an 
increased (30 percent) rating for PTSD; granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating; and, granted service connection for a 
cervical spine disorder and assigned a 20 percent rating.  
Inasmuch as a higher evaluation for PTSD is potentially 
available, and the veteran is presumed to seek the maximum 
available benefit for a disability, the veteran's claim for 
an increased PTSD rating remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  With respect to the 
initial ratings assigned for bilateral hearing loss and 
residuals of a cervical spine disorder, the Board will also 
consider higher ratings and, if indicated, the propriety of a 
staged rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  The veteran's right ear average pure tone threshold is 34 
decibels; speech recognition is 94 percent.

2.  The veteran's left ear average pure tone threshold is 54 
decibels; speech recognition is 82 percent.

3.  The veteran's cervical spine arthritis is manifested by 
moderate limitation of motion. 

4.  Additional functional loss due to pain on any movement, 
together with weakness and stiffness, produces disability 
which is equivalent to severe limitation of motion of the 
cervical spine.

5.  The veteran's PTSD symptoms are manifested by intrusive 
thoughts, nightmares, flashbacks, and depression, causing 
difficulty in establishing and maintaining effective work and 
social relationships; definite social and industrial 
impairment is more closely approximated. 

6.  The evidence of record does not show considerable 
impairment in the veteran's ability to establish or maintain 
effective or favorable relationships with people, and does 
not show such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.

7.  In October 1950, the RO determined that the claimed lung 
disorder was not incurred in or aggravated by active service.  

8.  Evidence submitted since the October 1950 RO denial is 
either cumulative or does not tend to demonstrate that a lung 
disorder was incurred in or aggravated by active service, and 
is therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.

9.  Competent medical evidence diagnosing a current headache 
disorder, or relating such disorder to disease or injury in 
service or a service-connected disability, has not been 
submitted.


CONCLUSIONS OF LAW

1.  The criteria for a higher (compensable) initial rating 
for service-connected bilateral hearing loss (right ear level 
I, left ear level IV) are not met.  38 U.S.C.A. §§ 1155, 
1160, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.87, 
Tables VI, VII, Diagnostic Code 6100 (effective prior to June 
10, 1999); Tables VI, VII, Diagnostic Code 6100 (effective 
June 10, 1999).

2.  The criteria for a 30 percent initial rating for 
osteoarthritis of the cervical spine are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59 4.71a, Codes 5003, 5010, 5290 (1998); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

3.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (effective 
as of November 7, 1996); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

4.  The additional evidence submitted since the October 1950 
RO decision is not new and material; the claim for service 
connection for a lung disorder is not reopened; and the prior 
decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 1998); Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
Jan. 25, 1936, to Dec. 31, 1957; 38 C.F.R. §§ 3.156, 3.160, 
20.302, 20.1104 (1998).

5.  The claim for service connection for a headache disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for higher initial and/or subsequent ratings are 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1 (1998); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  

I.  Bilateral Hearing Loss

Initially, the Board notes that during the course of this 
appeal, the regulation concerning evaluation of hearing 
impairment was amended effective June 10, 1999.  See 64 Fed. 
Reg. 25,202-25,210.  When schedular criteria are changed 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The veteran is also entitled to initial RO 
consideration of the issue in light of the revised 
regulation.  In this case, however, the amended regulation 
does not substantively change the level of the veteran's 
hearing impairment nor the ultimate rating assigned for that 
hearing impairment.  A remand for initial RO consideration of 
the claim under the amended regulation would result only in 
additional delay without providing a significant benefit to 
the veteran.  Therefore the Board finds that handling the 
matter at this time will not violate the prejudice safeguard 
set forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule establishes 11 numeric designations of impaired 
efficiency from level I, for essential normal acuity, through 
level XI, for profound deafness.  See 38 U.S.C.A. § 1160(a) 
(West 1991); 38 C.F.R. § 4.85, et seq., Diagnostic 
Codes 6100-6110 (effective prior to June 10, 1999); 38 C.F.R. 
§ 4.85, et seq., Diagnostic Code 6100 (effective June 10, 
1999).

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Service connection for bilateral hearing loss was established 
by the RO in September 1998.  A noncompensable rating was 
assigned, effective from May 12, 1992, based on a March 1997 
VA audiological evaluation showing that pure tone thresholds, 
in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
55
55
LEFT
10
10
65
70
70

Average pure tone thresholds were 34, right ear, and 54, left 
ear.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and 82 percent in the left 
ear.  These audiometry results yield numeric designations of 
level I, right ear and level IV, left ear according to C.F.R. 
§ 4.87, Table VI (effective prior to June 10, 1999), Table VI 
(effective June 10, 1999).  

The veteran has, at various times, reported that his hearing 
loss causes additional difficulty.  The claims file reflects 
that he does wear amplification aids, bilaterally.  In 
November 1998, he reported that his chief hearing problems 
was that he could not hear a watch tick with his left ear, 
even with maximum volume on his left hearing aid.  He 
reported that he could not hear telephone conversation 
through his left ear.  Thus, he argues, the problem is not 
one of volume but of inability to hear certain frequencies.

According to mechanical application of C.F.R. § 4.87, Table 
VII (effective prior to June 10, 1999), level I (better ear) 
combined with level IV (poorer ear) produces a zero percent 
evaluation under Diagnostic Code 6100.  Therefore, under the 
prior provisions of the rating schedule, a compensable rating 
is not warranted for the above conditions.  

Turning now to the revised regulation, application of C.F.R. 
§ 4.87, Table VII (effective June 10, 1999), level I (better 
ear) combined with level IV (poorer ear) produces a zero 
percent evaluation under Diagnostic Code 6100.  Therefore, 
under the revised provision of the rating schedule, a 
compensable rating is not warranted for the veteran's 
bilateral hearing loss.  

The veteran has appealed the initial rating assigned after 
service-connection was established, and therefore the Board 
must consider the propriety of a "staged" rating from May 12, 
1992, the assigned effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Audiometry data dated in 
August 1992 is available; however, no later dated audiometry 
prior to the March 1997 data has been submitted.  The August 
1992 VA audiometry results revealed right ear hearing at 
level I and left ear hearing at level V, warranting a 
noncompensable rating under either version of the rating 
schedule.  The Board notes therefore that the veteran's 
hearing loss has remained relatively constant throughout the 
appeal period and concludes that a "staged" rating is simply 
not appropriate in this case.

Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

The Board also finds no showing that the veteran's service-
connected hearing loss results in so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a compensable evaluation on an extra-schedular basis.  In 
this regard, the Board notes that the disability is not shown 
to have significantly impacted his employment (he reportedly 
retired from working in the 1980's).  Nor has this disability 
been shown to warrant frequent periods of hospitalization or 
to otherwise render impractical the application of the 
regular schedular standards.  Although the veteran has 
reported that his left ear hearing loss is especially severe, 
the regulation provides that the disorder must be rated 
according to the rating schedule.  In the absence of evidence 
of such factors as marked interference with employment or 
frequent periods of hospitalization, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


II.  Cervical Spine

The record shows that the veteran was a prisoner of the 
German Government from March 1944 to May 1945.  The veteran 
reported that his aircraft was damaged in combat over Germany 
and he bailed out.  He reported that he suffered a face 
injury, knocking his front teeth loose during parachute 
opening, and then injured his head, back, and legs in a hard 
parachute-landing fall into trees.  He also recalled that 
subsequent to hitting the trees and ground, the wind dragged 
him and his parachute, causing additional injuries.  He 
reported that he was captured within minutes.  Later, while 
incarcerated in a prisoner-of-war (POW) camp, a bomb exploded 
causing additional neck pain.  In May 1992, the veteran 
requested service connection for arthritis of various joints.  
VA X-rays taken in July 1992 showed osteoarthritis of the 
lower cervical spine.  

A July 1993 VA examination report notes a 30-year history of 
neck pain, recurrent neck stiffness, and headaches.  These 
symptoms had reportedly become worse in the recent three 
years.  The examiner noted "limitation of movements of the 
cervical spine."  The examiner reported that there was no 
weakness but slightly decreased deep tendon reflexes at the 
ankles.  X-rays showed degenerative joint disease of the 
lower cervical spine.  The diagnoses were recurrent headaches 
of undetermined etiology and recurrent neck pain, 
osteoarthritis.  

In March 1997, a Dr. William Crutchlow examined the veteran 
and reported normal range of motion of the cervical spine 
with mild crepitus and mild tenderness.  He noted that X-rays 
showed C5-6 and C6-7 degenerative disc disease. 

The RO also received a VA clinical examination report, dated 
in April 1997, indicating pain on motion of the neck with 
moderate tenderness of the posterior cervical spine.  Full 
range of motion and 5/5 strength was reported in the upper 
extremities; however, there was active tremor in the upper 
extremities.  The VA examiner reported that X-rays showed 
severe degenerative joint disease at C5-6 and at C6-7. 

According to an April 1998 VA orthopedic examination report, 
the veteran's head presented in a "crane forward" condition 
and the veteran had a great deal of difficulty in extending 
the neck backward.  He could extend the neck backward only to 
the "neutral 90 degree position."  He could flex forward 30 
degrees from the "fixed" neck position of 20 degrees of 
flexion, resulting in total range of motion of the neck from 
zero degrees of extension to 50 degrees of flexion.  Lateral 
bending to the right to 20 degrees and to the left to 30 
degrees was accomplished.  Rotation to the right was to 15 
degrees and to the left was 25 degrees.  A fine bilateral 
hand tremor was noted in conjunction with C5-6 and C6-7 
degenerative joint disease that had previously been confirmed 
by X-ray.  During the examination, the veteran reported a 
history of use of a transcutaneous electrical nerve 
stimulation (TENS) unit for daily severe neck pain radiating 
posteriorly into his head.  He reported that the pain was 
particularly severe in the morning.  He also reported general 
neck weakness and severe neck stiffness.  He reported that he 
was "forced" to take 1800 mg of Motrin daily.  He reported 
that his neck condition made driving an automobile difficult.  
He did not use a neck brace or other modality and surgery had 
not been suggested.  

In September 1998, the RO established service connection for 
traumatic arthritis of the cervical spine.  A 20 percent 
rating was assigned under Diagnostic Code 5010-5290, 
effective from May 1992.

In November 1998, the veteran attributed his headaches to his 
cervical arthritis and noted that when he took Motrin and 
used his TENS unit for neck pain, his headaches seem to be 
relieved.  

The RO has assigned Diagnostic Code 5010-5290 to the 
veteran's service-connected arthritis of the cervical spine.  
The rating schedule provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1998).  Diagnostic Code 5003 further provides that 
degenerative arthritis (hypertrophic or osteoarthritis) will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.), and further provides 
that limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5290 indicates 
that slight limitation of motion of the cervical spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion of the cervical spine warrants a 20 percent 
evaluation.  Limitation of motion of the cervical spine 
warrants a maximum of 30 percent if shown to be severe.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Crepitation, either 
in the soft tissues such as tendons or ligaments or within 
the joint structures should be noted carefully as points of 
contact which are diseased.  See 38 C.F.R. § 4.59 (1998).  In 
addition, the U. S. Court of Veterans Appeals (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, pain on movement, and weakness.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

The clinical evidence shows that extension of the cervical 
spine is limited to zero degrees and that forward flexion is 
limited to 50 degrees.  In addition, considerable limitation 
of motion in the lateral and rotational planes is also shown.  
Crepitation has been clinically shown.  These symptoms, in 
themselves, show moderate limitation of motion of the 
cervical spine warranting a 20 percent evaluation under 
Diagnostic Code 5290; however, in keeping with the tenets of 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, the Board must 
also consider the objective evidence of pain and weakness 
that has been reported and the additional functional loss 
resulting from that pain and weakness.  There is clinical 
evidence of pain during movement in all planes.  Severe pain 
has been reported to occur daily.  The veteran wears a TENS 
unit for neck pain and takes Motrin.  Neck weakness has been 
reported.  Although the range of pain free motion of the 
cervical spine has not been reported in specific degrees, 
resolving any remaining doubt in favor of the veteran, the 
Board finds that some pain accompanies any neck motion.  For 
these reasons, the Board finds that the veteran's traumatic 
arthritis of the cervical spine is manifested by limitation 
of motion that is "severe" within the meaning of Diagnostic 
Code 5090.  Thus, the criteria for a 30 percent rating for 
limitation of motion of the cervical spine are met. 

Evaluation of the veteran's cervical spine arthritis under 
any other diagnostic code (such as ankylosis) is not 
appropriate because the rating schedule specifically requires 
that arthritis be rated under limitation of motion.  Although 
the veteran has attributed headaches to his cervical spine 
arthritis, the medical evidence has not linked headaches to 
the veteran's service-connected arthritis and without such 
medical evidence, this symptom cannot be considered in the 
rating for arthritis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

The Board must consider the propriety of a staged rating, 
from the initial effective date forward.  See Fenderson, 
12 Vet. App. at 126-27.  Although the evaluation assigned 
herein is due chiefly to the evidence taken from the April 
1998 VA examination report, earlier dated medical reports 
also reflect a similar level of impairment.  The Board notes 
that the veteran had been using the TENS unit, taking Motrin 
for pain, and receiving VA clinical care prior to that 
examination.  In March 1997, Dr. Crutchlow reported normal 
range of motion of the cervical spine, but with mild crepitus 
and mild tenderness on manipulation.  Going back even 
further, a July 1992 VA ex-POW protocol examination report 
notes that active range of motion of the neck was decreased 
slightly turning left and right.  Passive motion was full.  
The report is silent for complaints or reports of neck pain 
or tenderness but VA X-rays did show osteoarthritis of the 
cervical spine in 1992.  These factors tend to indicate that 
moderate to severe limitation of motion of the cervical spine 
existed prior to the 1998 VA examination and the Board cannot 
ascertain from the evidence of record that the veteran's 
cervical spine symptoms were significantly less severe prior 
to the 1998 VA examination.  Therefore, a staged rating is 
not necessary in this case.

The Board also finds no showing that the veteran's service-
connected arthritis of the cervical spine reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation in excess of 30 percent on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability is not shown to have significantly impacted 
his employment (he reportedly retired from working in the 
1980's).  Nor has this disability been shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO.  See 
38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 158-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

III.  PTSD

The record shows that in July 1946, service connection was 
established for anxiety state, moderate, due to combat and 
POW experiences.  In July 1947, the 30 percent rating was 
continued under Diagnostic Code 9191-9105 for psychoneurosis, 
anxiety state, with abdominal manifestations.  In July 1948, 
the RO reduced the rating to 10 percent based on an 
improvement in symptoms.  Subsequent rating actions continued 
the 10 percent rating.  

In May 1992, the veteran reported dreams, nightmares, sleep 
loss, flashbacks, and anxiety attacks concerning his 
experience as a POW.  He requested reevaluation for PTSD.  

A September 1992 VA ex-POW psychiatric screening report notes 
that the veteran was examined and found to be neat and clean 
in appearance.  His speech was coherent, relevant, normal, 
and productive.  His affect was appropriate, his mood was 
anxious.  He admitted restlessness but denied low moods or 
depressive symptoms or problems with drugs or alcohol.  He 
also reported stuttering, nail biting, and sleep disturbances 
(nightmares) since his return from the war.  He reportedly 
retired from working in 1983 and denied any problems getting 
along with coworkers or supervisors while working.  The 
assessments were generalized anxiety disorder and PTSD, 
chronic, delayed.  The examiner reported that psychotropic 
medication was not indicated and that the veteran was coping 
with his symptoms. 

In December 1992, the RO granted service-connection for PTSD.  
A 10 percent rating was continued from the earlier service-
connected anxiety state under Diagnostic Code 9400-9411.

In December 1996, the Board remanded the case to the RO for 
an additional VA PTSD examination to determine the severity 
of the condition.

In February 1997, the veteran reported that during recovery 
from a throat operation performed in September 1996, he 
experienced choking and breathing problems that his doctors 
told him might be related to anxiety and stress.  He 
submitted private medical reports from various sources that 
purported to verify the relationship; however, the medical 
reports submitted did not mention stress or anxiety as a 
cause.

VA outpatient reports note psychiatric treatment at various 
times during 1997.  A May 1997 report notes tenseness, anger, 
hypervigilance, and apprehension.  The examiner felt that the 
veteran was not a danger to himself or others.  Flashbacks 
were reported in June 1997.  In October 1997, the diagnoses 
were PTSD and major depression.  The examiner noted that the 
veteran had a "short fuse" and was socially withdrawn.  He 
was irritable, apprehensive, and angry.  He had recent 
feelings of helplessness and hopelessness.  Prozac and BuSpar 
were continued.  

A March 1998 VA PTSD examination report notes that the 
examiner reviewed the claims file.  During the examination, 
the veteran reported waking every night as many as three or 
four times.  He felt depressed over his spouse's and his own 
declining health.  He reported that he had no close friends 
but did enjoy a close and supportive family.  The examiner 
noted that the veteran had attended weekly VA mental health 
clinic sessions for the past 18 months and was taking Prozac 
and buspirone.  The examiner reported that the veteran was 
alert and oriented, friendly, and cooperative.  His speech 
was normal and his affect was appropriate but his mood was 
depressed and he seemed close to tears at times.  There was 
no disturbance of mental stream, thought, or perception.  
Memory and concentration were intact.  There were no 
cognitive deficits.  The veteran admitted destructive 
thoughts but the examiner felt that he was competent and had 
no intent to carry out those thoughts.  The diagnoses were 
PTSD and depressive disorder secondary to PTSD.  The examiner 
noted that the veteran's spouse suffered from failing health, 
causing additional stress.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 55.  [According to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, such score is 
indicative of moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning, i.e., few 
friends, conflicts with peers and coworkers.  See 38 C.F.R. 
§ 4.125 (1998)].  The examiner further explained that the 
veteran himself felt he would soon succumb to failing health 
and that he was not able to work and had no interest beyond 
his home.

In September 1998, the RO assigned a 30 percent rating for 
PTSD effective May 1992.  A Supplemental statement of the 
case issued in October 1998 reflect consideration under both 
the former and revised provisions of the rating schedule.  

In November 1998, the veteran reported that he felt that his 
PTSD was more severe than reflected in the 30 percent rating 
because his occupational impairment was greater.  He reported 
that he retired early at age 59 because he could not cope 
with pressure and could not keep up with changes in 
technology.  He reported that he had difficulty adapting to 
stressful circumstances, inability to establish and maintain 
relationships with colleagues, reduced productivity, impaired 
short-term memory, and forgetting to complete tasks.  He 
reportedly suffered social impairment irritability and mood 
changes, panic attacks, depression, insomnia, flashbacks to 
the war, night terrors, night sweats, and nightmares.  He 
reported that he had few friends and did not belong to any 
social clubs. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

The Board notes that during the pendency of the veteran's 
appeal, the regulation pertaining to evaluation of mental 
disorders was amended effective November 7, 1996.  See 
61 Fed. Reg. 52695-52702 (1996) (now codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998)) (hereinafter referred to as the 
"revised criteria").  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the former provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, a 30 percent evaluation for PTSD requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  VA's General Counsel has 
defined "definite" as "distinct, ambiguous, and moderately 
large in degree," and as representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  See VA O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  The Board is bound by this interpretation 
of the term "definite."  See 38 U.S.C.A. § 7104(c) (West 
1991).

Under the former provisions of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, a 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); inability to establish and maintain 
effective relationships.-70 percent

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

The Board finds that the veteran's PTSD symptoms are 
manifested by intrusive thoughts, nightmares, flashbacks, and 
depressed mood.  Because the RO has assigned a 30 percent 
rating for PTSD, the Board must determine whether there is a 
basis for assigning any higher rating for PTSD, i.e., whether 
"considerable" social and industrial impairment is shown or 
more closely approximated under the former provisions, or 
whether a higher rating may be assigned under the revised 
provisions of the rating schedule.  

Although the veteran's cognitive functions have been reported 
to be satisfactory, the examiner found little social 
interaction or interest in such action.  In addition, the 
veteran reportedly had few if any friends outside his own 
family.  The veteran's GAF score of 55 in itself indicates 
moderate difficulty in social and occupational functioning.  
Considering these symptoms, the Board finds that the criteria 
for a 30 percent rating under the former provisions are more 
closely approximated on the basis of impairment which is 
closer to "definite" than "considerable" under VA O.G.C. 
Prec. 9-93, supra.  

Comparing the veteran's PTSD symptoms to the revised 
provisions of the rating code, the Board finds that a 30 
percent rating is also indicated under the revised 
provisions.  The psychiatrists have not reported such 
symptoms as flattened affect, circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or, impaired abstract thinking.  Disturbance of 
motivation and mood-depression-has been medically reported 
but, even considered together with the veteran's demonstrated 
difficulty in establishing and maintaining effective work and 
social relationships, the Board finds that the criteria for a 
30 percent PTSD are more closely approximated under the 
revised provisions of the rating schedule.  

This decision is based on the pertinent provisions of the 
VA's Schedule for Rating Disabilities.  The Board also finds 
no showing that the veteran's PTSD reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of increased evaluation on an extra-schedular basis because 
the requisite frequent periods of hospitalization or other 
circumstances that would render impractical the application 
of the regular schedular standards have not been shown.  See 
38 C.F.R. § 3.321(b)(1) (1998).  In the absence of evidence 
of such factors, the Board is not required to remand this 
matter to the RO.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
9 Vet. App. at 158-9; Floyd, 9 Vet. App. at 96; Shipwash, 
8 Vet. App. at 227.

IV.  New and material evidence for a lung disorder

The Board notes that a prior RO decision is final with the 
exception that a claimant may later reopen a claim if new and 
material evidence is submitted.  See 38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 3.160(d), 
20.1103 (1998).

The question now presented is whether new and material 
evidence to permit reopening the claim has been submitted 
since the RO's adverse October 1950 decision.  In considering 
whether the evidence submitted is new and material, a two-
step analysis must be performed.  First, the Board must 
determine whether the evidence is, in fact, new and material.  
Second, if, and only if, the Board determines that new and 
material evidence has been submitted, the claim is "reopened" 
and the case is reevaluated on the basis of all the evidence, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

See 38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3rd 1356 
(Fed. Cir. 1998).  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the decisionmakers may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

Review of the claims file reveals that at the time of the 
adverse October 1950 RO decision the veteran's service 
medical records, post service VA and private clinical 
reports, and various claims and allegations made by the 
veteran were of record.  These are discussed below.

The veteran's service medical records are negative for 
complaint or treatment for any lung abnormality.

In September 1950, the veteran reported that he had suffered 
a partial collapse of the right and left lungs in 1944.  He 
reported that he felt intense chest and back pain at the time 
and did not realize that his lungs had caused the pain.  He 
reported that various private physicians had confirmed a 
collapsed lung and one of them, Dr. Slavin, believed that 
atmospheric pressure changes might have caused blisters or 
blebs to form on the lungs.  

In a September 1950 rating action, service connection for 
alleged partial collapse of the left and right lungs was 
denied.  Shortly thereafter, the RO received a medical report 
dated in September 1950 from the veteran's employer 
indicating that they hired the veteran in August 1946 and 
that no abnormalities were noted on a physical examination at 
that time.  A chest X-ray was taken in September 1946 because 
of a persistent cough and it was negative.  There were no 
further complaints until July 1949, when the veteran reported 
sharp pain in the right chest on inhaling.  X-rays showed a 
partial pneumothorax of the right lung.  The lung condition 
subsided or resolved on its own.  In October 1949, a chest X-
ray and all other findings were normal.  In December 1949, 
left chest pain was reported and X-ray showed a partial 
spontaneous pneumothorax of the apex of the left lung.  The 
condition subsided.  The veteran reported left shoulder pain 
in September 1950 and X-rays again showed a partial 
spontaneous pneumothorax of the left apex.  After that, the 
company felt it best to transfer the veteran to less 
strenuous duties.  The company physician, Dr. Whitney, noting 
that the veteran was pursuing a claim for VA benefits, 
offered an additional opinion.  Dr. Whitney reported that the 
veteran had no pre-service symptoms; however, during active 
service, he flew many missions at 30, 000 feet.  On his ill-
fated mission, he bailed out at about 20, 000 feet, and free 
fell to about 10,000 feet before descending to the ground in 
a parachute.  He reported that he felt chest pain very 
similar to that felt during recent pneumothorax.  The doctor 
also noted that the first documented pneumothorax occurred 
while the veteran was working on a telephone pole, but that 
the second episode had occurred as the veteran was getting 
out of bed one morning at home.  The doctor therefore 
questioned whether there was any relationship between the 
veteran's job and the recurring lung collapses.  The doctor 
declined to speculate whether the lung collapses were caused 
by a possible ruptured bleb at the periphery of the lung 
tissue, and, if so, whether the condition was congenital or 
whether the result of some outside force, such as marked 
changes in atmospheric pressure.  If congenital, the doctor 
noted that there was always the possibility of some 
aggravation as a result of an outside force.  He added the 
following:  "I do not pretend to offer any distinct opinion 
in this connection..."

Another private doctor, Paul Slavin, M.D., reported in 
September 1950 that the veteran had a history of pneumonia in 
1930 and in 1940.  Dr. Slavin reported that recent chest X-
ray showed multiple lung blebs.  Dr. Slavin reported that the 
recurrent spontaneous pneumothorax was caused by ruptured 
blebs and opined that it was probable that repeated pneumonia 
and subsequent altitude changes contributed to the 
development of the pulmonary blebs.  

In October 1950, the RO again denied the claim after 
reviewing the private medical evidence of record.  The 
veteran was notified of the decision in October 1950 and of 
his appeal rights and he did not appeal the decision.  

As noted above, a final Board determination is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 
7104(b).  In order to reopen his claim, the veteran must 
present or secure new and material evidence with respect to 
the claim that has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Prior to reopening a previously and 
finally disallowed claim, the Board must first determine 
whether the evidence presented or secured since the prior 
final disallowance of the claim is "new and material."  See 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In 
determining the materiality of the evidence for the purpose 
of reopening the claim, its credibility is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
additional relevant evidence submitted since the October 1950 
RO decision is briefly summarized as follows:

In May 1992, the veteran reported that while climbing a 
telephone pole in 1949 he felt chest pain and breathing 
difficulty.  The problem was diagnosed as partial lung 
collapse and he convalesced at home for several weeks before 
returning to work.  After a second collapse, a lung 
specialist instructed him to avoiding heavy lifting, 
straining, chest X-rays, or lung irritation.  He reported 
that after his recurring lung collapses, a Dr. Martland 
opined that it was a result of the "bends" a condition that 
divers get.  The veteran reported double pneumonia in 1953 
and also reported that he had a fifth lung collapse in 1956, 
which was treated by a Dr. Thompson.  

In June 1992, the veteran reported that he had experienced 
additional pneumothoraxes since 1956.  He felt that the lung 
condition resulted from bailing out over Germany.  He 
repeated this claim at various times subsequently.

A July 1992 VA chest X-ray was negative.  A July 1992 VA 
general physical examination report is negative for chest 
abnormalities.

In February 1997 the RO received a pulmonary consultation 
report dated in August 1996.  According to the report, the 
veteran suffered from resolving bronchitis.  Also received at 
that time was a September 1996 sleep study that documented 
some ventilatory irregularities but did not mention the 
cause.

In June 1997, the veteran submitted a copy of a previously 
considered September 1950 report from Dr. Whitney.  The 
veteran also submitted a letter from Edward Dimitri, M.D., 
dated in March 1997.  Dr. Dimitri noted the veteran's history 
of pneumothoraxes and reported that the veteran had been seen 
for chronic cough.  Dr. Dimitri also reported that current 
chest X-ray and spirometry were normal.  

At later times, the veteran submitted additional copies of 
the Whitney, Slavin, and Dimitri reports.

The evidence submitted since the last final RO decision in 
October 1950 that simply repeats the veteran's arguments that 
he has a residual lung condition that began during active 
service is largely cumulative and therefore is not "new" 
evidence.  Likewise, additional copies of earlier submitted 
medical reports are not new evidence.  

The veteran's report of additional episodes of spontaneous 
pneumothorax during the 1950's does not tend to add any 
material fact not considered previously, as documented 
episodes of spontaneous pneumothorax after active service had 
already been considered.  Therefore, this is not new and 
material evidence.  

The newly submitted evidence that addresses more current lung 
conditions specifically tends to show that the only recent 
lung condition was attributed to resolving bronchitis, i.e., 
the evidence is clearly negative to the veteran's claim.  In 
this regard, the newly submitted evidence is not "so 
significant that it must be considered."  Therefore it is not 
"material" evidence within the meaning of 38 C.F.R. 
§ 3.156(a).  

The March 1997 letter from Dr. Dimitri is "new" evidence, in 
that has not been previously submitted; however, it does not 
add any material fact that is helpful to the veteran's claim.  
It notes only that the veteran had been seen for chronic 
cough but that his current X-rays showed that his chest was 
normal.  This newly submitted evidence is not "so significant 
that it must be considered."  Therefore it is not "material" 
evidence within the meaning of 38 C.F.R. § 3.156(a).  
Likewise, the 1992 VA examination report, although "new", 
shows only that the chest examination was negative for 
abnormality.  This is not significant evidence that must be 
considered and is therefore not new and material evidence.  

Because the Board finds that the evidence submitted since the 
time of the prior final adverse decision is not new and 
material, the application to reopen the claim for service 
connection must be denied.


V.  Service Connection for a Headache Disorder

The December 1996 Remand noted the lack of competent 
(medical) evidence to support this claim, and specified that 
the veteran should be asked for such evidence or to specify 
which doctors had told him of a connection between his 
cervical spine disability and a headache disorder.  This was 
done, and the veteran provided releases for the RO to obtain 
records from Drs. Crutchlow, McDonough, and Dazca.  Dr. 
Crutchlow's March 1997 report indicates the veteran "has 
occasional headaches" but does not offer an opinion that 
these constitute a disability or that they are the result of 
the cervical spine disorder.  Dr. McDonough's March 1997 
report does not mention headaches.  Dr.Dazca's April 1997 
report describes the veteran as "complaining of neck pain 
which radiates to... head" but does not diagnose a headache 
disability and does not offer an opinion as to the cause of 
such disability.

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Claims of secondary service connection under 
38 C.F.R. § 3.310 (1998) require that the first element 
(current disability) and third element (medical nexus) be 
satisfied, the nexus referring to causation or aggravation by 
a service-connected disability.

The veteran has not submitted medical evidence showing a 
diagnosis of a headache disability, or showing a causal 
connection between his service-connected cervical spine 
disability and a headache disability.  The claim must 
therefore be denied as not well grounded.  The appellant may 
file a claim supported by medical evidence as discussed 
above.


ORDER

1.  The claim for a higher initial rating for bilateral 
hearing loss is denied.  

2.  A 30 percent initial rating for service-connected 
arthritis of the cervical spine is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

3.  A rating in excess of 30 percent for PTSD is denied.

4.  As new and material evidence has not been submitted, the 
application to reopen the claim for service connection for a 
lung disorder is denied.

5.  The claim for service connection for a headache disorder 
is denied as not well grounded.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

